Citation Nr: 0917422	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  05-17 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for type 2 diabetes 
mellitus, claimed as a result of exposure to herbicide 
agents.  



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Van Stewart, Counsel




INTRODUCTION

The veteran had active service from August 1966 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

This case was previously remanded by the Board in March 2006, 
and again in October 2008.  The Board finds that there was 
substantial compliance with the Board's remand orders, and 
the case therefore is properly before the Board for appellate 
review.  


FINDINGS OF FACT

1.  The Veteran was not exposed to herbicides during his 
period of active military service.  

2.  Diabetes mellitus was not present in service or until 
many years after service, and there is no competent evidence 
of an etiological connection between the veteran's diabetes 
mellitus and his military service, to include any exposure to 
herbicide agents.


CONCLUSION OF LAW

The Veteran's type 2 diabetes mellitus was not incurred in or 
aggravated by active duty, may not be so presumed, nor may 
the veteran's diabetes mellitus be presumed to have been 
incurred as a result of herbicide exposure.  38 U.S.C.A. § 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307(a)(6), 3.309(e) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in February 
2004 and March 2006.  (Although the complete notice required 
by the VCAA was not provided until after the RO adjudicated 
the appellant's claims, any timing errors have been cured by 
the RO's subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  

The Veteran was apprised of the criteria for assigning 
disability ratings and for award of an effective date in a 
supplemental statement of the case (SSOC) dated in February 
2009.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  While the claim was not thereafter readjudicated by 
the AOJ, since the Veteran's service connection claim will be 
denied, these questions are not now before the Board.  See 
Mayfield, supra, at 128.  Consequently, a remand of this 
issue is not necessary.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

The RO also provided a statement of the case (SOC) and a SSOC 
reporting the results of its reviews of the issues on appeal 
and the text of the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment record (STR) file (which contains both 
medical treatment records and non-treatment medical records 
such as reports of physical examinations and reports of 
diagnostic studies, as well as administrative documents and 
dental treatment records), and post-service medical records, 
and sought relevant information regarding potential exposure 
to herbicides from the responsible agencies.  The Veteran was 
not afforded a VA medical examination in connection with this 
claim because, absent evidence of exposure to herbicide 
agents while on active duty, or any other in-service event 
related to the Veteran's diabetes, one is not required.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (examination 
not required when there is no evidence establishing that an 
event, injury, or disease occurred in service).  VA has no 
duty to inform or assist that was unmet.  

The record shows that the Veteran has been diagnosed with 
type 2 diabetes mellitus; his claim is that it began in 1995, 
and that it was caused by his having been exposed to Agent 
Orange while on active duty.  

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even if 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. 
§ 3.309(e) (2008).  The term "herbicide agent" means a 
chemical in an herbicide, including Agent Orange, used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era, and in 
areas along the DMZ in Korea between April 1968 and July 
1969.  The diseases for which service connection may be 
presumed to be due to an association with herbicide agents 
includes type 2 diabetes.  

In general, for service connection to be granted for one of 
these diseases, it must be manifested to a degree of 10 
percent or more at any time after service.  See 38 U.S.C.A. § 
1116 (West 2002 & Supp. 2008); 38 C.F.R. § 3.307(a)(6)(ii); 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976 (2001).  

Here, the Veteran does not aver, and the record does not 
show, that he was ever in Vietnam; the presumption of 
exposure due to service in Vietnam therefore does not apply 
in this case.  Rather, the Veteran avers that he was exposed 
to herbicides while on temporary duty (TDY) in the Republic 
of Korea (South Korea) in 1968-69.  

The Department of Defense (DoD) has identified specific units 
that served in areas along the Demilitarized Zone (DMZ) in 
Korea where herbicides were used between April 1968 and July 
1969.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C 
(February 11, 2009).  The only U.S. units identified were 
elements of the U.S. Army and the crew of the USS Pueblo 
(AGER-2).  Id.    

The veteran contends that he was exposed to herbicides during 
a period of temporary duty (TDY) at the Osan Air Base (AB) 
and at Kunju, both in the Republic of Korea (South Korea), 
and that his current type II diabetes mellitus should be 
presumptively service-connected based on that exposure.  The 
veteran was asked for specific, detailed information 
regarding how he was exposed to herbicides during his service 
in Korea, and was also asked to submit any other evidence 
that he had in support of his claim of herbicide exposure.  
The veteran responded in a brief statement in support of his 
claim, dated in April 2006, stating that his workspace was 
adjacent to the airstrip at Osan AB, where, he contended, 
drums of Agent Orange were unloaded, and that he was thereby 
exposed through the unloading process and transportation of 
the herbicide, and that his exposure "could have come 
through this process."  He contends that he was TDY to the 
Demilitarized Zone (DMZ) area of Korea in 1968-1969.  

The Veteran's official service personnel records show that, 
after initial training, he was assigned to a communications 
group at McClellan Air Force Base (AFB) in California, 
beginning in March 1967, and to another communications group 
at Hickam AFB, Hawaii, beginning in September 1968.  He was 
transferred back to the mainland in the summer of 1970.  The 
National Personnel Records Center (NPRC) was queried in 
August 2006 and asked if there was any record that the 
Veteran had ever served in Korea at Osan AB or at Kunju from 
February to June 1968.  NPRC responded that there was no 
indication found in the record that the Veteran had ever been 
stationed at Osan or Kunju.  

Of record are documents submitted by the Veteran in April 
2004.  Included in these is a copy of a travel pay voucher 
indicating that the Veteran traveled from McClellan AFB to 
Osan, Korea in February 1968 by way of San Francisco and 
Tokyo, and left Korea in June 1968.  While the itinerary does 
not show any additional stops, the bottom of the form shows a 
handwritten notation that a transportation request had been 
used for transportation from San Francisco to Seattle.  Also 
included in the documents provided by the Veteran is an 
airline ticket stub showing travel from Seattle to Seoul, 
Korea via Tokyo.  Finally, the Veteran also submitted a one-
sentence May 1968 letter purportedly from the commander of a 
communications squadron authorizing the Veteran to depart for 
Osan Air Base on or about 18 May 1968, a date on which the 
travel voucher he submitted shows he was already based at 
Osan.  

Thus, the Board is faced with the fact that the Veteran's 
official personnel record shows no service in Korea, while 
his submitted documents show that he was at Osan AB from 
early February 1968 to early June 1968.  The Board need not 
determine whether or not the Veteran was actually in Korea as 
he contends because, as will be shown, the evidence does not 
show, and the Veteran does not contend, that he was in the 
only area in Korea where herbicides are known to have been 
used.  For the purpose of analyzing the Veteran's claim, 
however, the Board will assume, without conceding, that the 
Veteran was at Osan AB as he claims during the first half of 
1968, which is within the window of Agent Orange use along 
the Korean DMZ.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra, at 57-58.  

In compliance with the Board's remand orders, the AOJ 
forwarded the Veteran's case file to the VA C&P Service 
Regulations Staff to determine whether the Veteran was likely 
exposed to herbicides during his averred TDY service in 
Korea.  The response was that neither of the two units 
identified by the Veteran are included in the list of units 
that operated near the Korean DMZ during the time of Agent 
Orange use there.  The report also noted that Osan is 80 
miles south of the DMZ, that DoD records show limited use of 
Agent Orange in Korea, that it was used only along the DMZ, 
that it was applied by hand by Korean Army soldiers, and that 
there is no DoD record of storage or transportation of 
herbicides at Osan AB.  

As discussed above, the DOD has only confirmed that troops in 
specific U.S. Army units and the crew of the USS Pueblo were 
exposed to Agent Orange in areas along the Korean DMZ from 
April 1968 to July 1969.  The record does not show that the 
Veteran was assigned to one of these units, and the Veteran 
does not claim that he was.  Rather, he contends that he was 
exposed to herbicides while TDY to Osan AB, which is 80 miles 
from the DMZ.  Since there is no evidence of actual or 
presumed Agent Orange exposure, the appellant is not entitled 
to presumptive service connection based on Agent Orange 
exposure pursuant to 38 C.F.R. § 3.309(e).  

The Board also notes that the evidence of record presents no 
basis for a grant of service connection for the Veteran's 
type 2 diabetes on any other basis.  The competent medical 
evidence of record shows a current diagnosis of Type II 
diabetes mellitus, but there is no medical evidence to 
suggest that the Veteran's diabetes was present either in 
service, or that it became manifest to a degree of 10 percent 
or more within the one-year presumptive period following 
separation from active duty.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  The Veteran's STRs show no complaint or treatment 
related to diabetes, and there is no evidence that the 
Veteran was diagnosed with diabetes within one year of 
leaving service.  In his claim for service connection he 
indicated that he was not diagnosed with diabetes until 1995.  

The Board acknowledges the veteran's contention that his 
diagnosed type 2 diabetes mellitus is a result of exposure to 
Agent Orange in service.  However, there is no credible 
evidence of record showing that the Veteran was, in fact, 
exposed to Agent Orange.  The Veteran as a layperson is 
competent to provide evidence if he has knowledge of the 
facts or circumstances and conveys matters that can be 
observed and described by a layperson.  38 C.F.R 
§ 3.159(a)(1).  However, the Veteran's "evidence" that he 
was exposed to Agent Orange while serving in Korea is not 
credible because evidence from DoD, which is credible, shows 
that Agent Orange was not present at Osan AB, thus precluding 
his exposure.  Even it were shown that Agent Orange was 
present at Osan while the Veteran was there, he has only 
speculated that his exposure "could have come through this 
process."  Mere speculation is not credible evidence.  Cf. 
Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992); Bostain v. 
West, 11 Vet.App. 124, 127 (1998) (a medical opinion 
expressed in terms of "may," also implies "may or may not" 
and therefore is too speculative to establish a plausible 
claim (citing Obert v. Brown, 5 Vet. App. 30, 33 (1993))).  
Finally, there is no evidence that the Veteran has the 
specialized medical education, training, and experience 
necessary to render competent medical opinion as to the 
etiology of this disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2008).  
Consequently, the veteran's own assertions as to the etiology 
of his type 2 diabetes mellitus have no probative value.

The veteran's current type 2 diabetes mellitus is not 
traceable to disease or injury incurred in or aggravated 
during active military service.  The Veteran was not exposed 
to herbicide agents, including Agent Orange during service so 
that service connection on that basis is also not supported 
by the record.  The Board has considered the benefit-of-the-
doubt doctrine, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
credible evidence is against this service connection claim.  




ORDER

Entitlement to service connection diabetes mellitus, claimed 
as a result of exposure to herbicide agents, is denied.



____________________________________________
STEVEN L. COHN 
Veterans Law Judge, Board of Veterans' Appeals  



 Department of Veterans Affairs


